

116 S4765 IS: Combating Bias in Military Promotions Act
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4765IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. Young (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to eliminate the inclusion of certain personally identifying information from the information furnished to promotion selection boards for commissioned officers of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Combating Bias in Military Promotions Act.2.Elimination of inclusion of certain personally identifying information from information furnished to promotion selection boards for commissioned officers of the Armed Forces(a)Regular officersSection 615 of title 10, United States Code, is amended—(1)in subsection (b)—(A)by striking The Secretary of the military department concerned and inserting Subject to subsection (c), the Secretary of the military department concerned;(B)in paragraph (2), by striking the names and inserting the identifiers;(C)in paragraph (3), by striking whose name and inserting whose identifier; and(D)in paragraph (5), by striking subsection (c) and inserting subsection (d);(2)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively; and(3)by inserting after subsection (b) the following new subsection (c):(c)(1)Information on an officer furnished to a selection board under this section may not include any information that indicates the sex, age, or race of the officer, or a photograph of the officer.(2)In any information so furnished, an officer shall be identified through a unique identifier employed by the Secretary of the military department concerned for that purpose, rather than by the use of, or explicit reference to, the officer's name..(b)Reserve officersSection 14107 of title 10, United States Code, is amended—(1)in subsection (b)—(A)by striking The Secretary of the military department concerned and inserting Subject to subsection (c), the Secretary of the military department concerned;(B)in paragraph (2), by striking The name and inserting The identifier; and(C)in paragraph (3), by striking the name and inserting the identifier; and(2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(3)by inserting after subsection (b) the following new subsection (c):(c)Omission of certain personally identifying information(1)Information on an officer furnished to a selection board under this section may not include any information that indicates the sex, age, or race of the officer, or a photograph of the officer.(2)In any information so furnished, an officer shall be identified through a unique identifier employed by the Secretary of the military department concerned for that purpose, rather than by the use of, or explicit reference to, the officer's name..(c)Effective dateThe amendments made by this section shall take effect on the date that is two years after the date of the enactment of this Act, and shall apply with respect to activities of promotion selection boards convened under section 611(a) or 14101(a) of title 10, United States Code, on or after that date.